Case: 20-50817     Document: 00516016636         Page: 1     Date Filed: 09/16/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 20-50817                 September 16, 2021
                                Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Melvin Lee Sullivan,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:15-CR-738-3


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Melvin Lee Sullivan, federal prisoner # 66136-380, appeals the district
   court’s denial of his 18 U.S.C. § 3582(c)(1)(A) motion, which sought
   compassionate release on the ground that he is medically vulnerable to
   COVID-19 in the prison setting. Despite the Government’s assertion to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50817      Document: 00516016636           Page: 2   Date Filed: 09/16/2021




                                     No. 20-50817


   contrary, Sullivan’s notice of appeal was timely filed within 14 days after the
   entry of the order denying his motion for reconsideration. See FED. R. APP.
   P. 4(b)(1)(A)(i); Fed. R. App. P. 4(c)(1)(A)(ii); United States v. Brewer, 60
   F.3d 1142, 1143-44 (5th Cir. 1995).
          A district court may modify a defendant’s sentence, after considering
   the applicable 18 U.S.C. § 3553(a) factors, if “extraordinary and compelling
   reasons warrant such a reduction” and “such a reduction is consistent with
   applicable policy statements.” § 3582(c)(1)(A). We review a district court’s
   decision denying compassionate release for an abuse of discretion. United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          In its denial order, the district court determined, after considering the
   § 3553(a) factors and the applicable policy statements and “complete[ly]
   review[ing]” the motion on the merits, that Sullivan failed to show any
   extraordinary and compelling reasons, that he “still pose[d] a significant
   danger to the safety of the community,” and that the § 3553(a) factors
   “strongly disfavor[ed]” a sentence reduction. We recently concluded that,
   in addressing a prisoner’s motion for compassionate release, the district
   court is “bound only by § 3582(c)(1)(A)(i) and . . . the sentencing factors in
   § 3553(a)” and not by either the policy statement of U.S.S.G. § 1B1.13 or its
   commentary. United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). To
   the extent that the district court here relied on § 1B1.13, the record does not
   suggest that the district court considered it to be binding.
          In any event, we may affirm on any basis supported by the record. See
   United States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014). The district
   court’s denial of relief in this case was also based on two proper grounds,
   namely the lack of extraordinary and compelling reasons warranting a
   reduction, § 3582(c)(1)(A)(i), and a balancing of the § 3553(a) factors. See
   Shkambi, 993 F.3d at 392-93; see also United States v. Cooper, 996 F.3d 283,




                                          2
Case: 20-50817      Document: 00516016636           Page: 3    Date Filed: 09/16/2021




                                     No. 20-50817


   20-20485, 2021 WL 1661493, at *4 (5th Cir. Apr. 28, 2021) (referencing a
   distinction between an order erroneously based on the limits of § 1B1.13 with
   an order that alternatively denied relief based on a discretionary balancing of
   the § 3553(a) factors).
          Sullivan’s child sex trafficking offense was especially serious, as he
   was directly involved in and profited from the forced prostitution and sexual
   exploitation of very young teenaged girls. See § 3553(a)(1). Additionally,
   Sullivan has served only a small fraction of his 300-month sentence, and his
   asserted medical conditions of a prior heart attack, hypertension, and high
   cholesterol do not appear to be extraordinary, even in the context of COVID-
   19 in a prison setting. See § 3582(c)(1)(A)(i); United States v. Thompson,
   984 F.3d 431, 434-35 & nn.8, 10 (5th Cir.), cert. denied, 2021 WL 2044647
   (U.S. May 24, 2021) (No. 20-7832). And since Sullivan will not be eligible
   for release until May 2037, it appears that his early release would not provide
   just punishment or adequate deterrence. See § 3553(a)(2)(A)-(B); Chambliss,
   948 F.3d at 694.      Moreover, Sullivan has not yet served the 10-year
   mandatory minimum sentence for his offense, indicating that early release
   would undermine the seriousness of this offense as determined by statute.
   See § 3553(a)(2)(A); 18 U.S.C. § 1591(b)(2).
          Finally, Sullivan’s renewed assertion that his postsentencing
   rehabilitation efforts should have weighed in favor of release is, in essence,
   a disagreement with the manner in which the district court weighed the
   § 3553(a) factors, which is insufficient to show an abuse of discretion on the
   district court’s part. See Chambliss, 948 F.3d at 694. In light of the foregoing,
   the district court’s judgment is AFFIRMED.




                                          3